DETAILED ACTION
This Office Action replacing Non-Final Office Action issued on 10/05/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.    Applicant's election with traverse of Group II (claims 11-15) in the reply filed on 9/10/2020 is acknowledged. The traversal is on the ground(s) that disclosure of cited by Examiner US 5043410 does not teach the amended structure of perfluoropolyether diol end groups. This is not found persuasive because Re et al (US 5026814) and Ferreri et al (US 5332798) disclose such formula. The requirement is still deemed proper and is therefore made FINAL.
2.    Claims 1-10 and 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/10/2020.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Durr et al (US 20040000737) in view of Re et al (US 5026814), cited in IDS.

Durr teaches such vehicle parts as coating for a rear view mirror, head rest, seat, glove box cover, dashboard, shift lever, bumper, which can be manufactured from flexible polyurethane foam that provides a coating of uniform consistency The coating on both sides of the support structure enhances protection by effectively doubling the thickness of the padding (see 0015).

Durr discloses that the polyurethane above is formed from such diol as 1.4 butane diol and a blend of polyether polyols and 4,4'diphenylmethane diisocyanate (MDI)  (see 0043).

However, Durr fails to teach polyurethanes of claim 1. In particular, the reference does not teach perfluoropolyether diol.
Re teaches coatings (see Example 25 at 11:15 and Example 26 at 11:55) formed from perfluoropolyether diol with claimed end groups (see 2:55), 4,4'diphenylmethane diisocyanate (MDI), (see 7:50) and 1,4-butane diol (BDO) (see 8:50).
Re teaches that the polyurethanes above possess excellent mechanical properties, resistance to chemical agents and ability to work at low temperatures (see 6:5), which are desirable properties for automotive applications.  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765